Citation Nr: 0736731	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-41 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for depression. 

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to August 2002.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that in 
pertinent part granted service connection for low back 
disability (rated 20 percent) and denied service connection 
for depression.  In March 2007 the case was remanded to the 
RO to afford the veteran with a Travel Board hearing.  That 
hearing was held before the undersigned in August 2007; a 
transcript of the hearing is of record.  At the hearing the 
record was held open for 60 days to allow the veteran time to 
submit evidence of current depression along with a nexus 
between such disability and military service and any evidence 
showing a worsening of low back disability.      


FINDINGS OF FACT

1.  It is not established that the veteran currently has 
depression or that any current depression became manifest in 
service or is related to service.  

2.  Prior to August 23, 2006, the veteran's degenerative disc 
disease was manifested by no more than moderate limitation of 
motion; severe limitation of motion, severe intervertebral 
disc syndrome with recurring attacks, severe lumbosacral 
strain, ankylosis, vertebral fracture, incapacitating 
episodes and forward flexion of the thoracolumbar spine to 30 
degrees or less were not shown.  

3.  From August 23, 2006, the veteran's degenerative disc 
disease was manifested by severe limitation of motion 
manifested by forward flexion of the thoracolumbar spine to 
only 20 degrees; pronounced disc disease, ankylosis, 
vertebral fracture and incapacitating episodes are not shown.

4.  The veteran has impairment of the sciatic nerve that is 
wholly sensory.   


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).

2.  Prior to August 23, 2006 a rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 
(2002), Code 5293 (2003), Code 5243 (2007). 

3.  From August 23, 2006 a 40 percent (but no higher) rating 
is warranted for degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Codes 5292, 5293, 5295 (2002), Code 5293 (2003), 
Codes 5235, 5243 (2007). 
 
4.  Effective September 23, 2002, a separate 10 percent 
rating for mild impairment of the sciatic nerve is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 4.71a, 4.124(a), Code 8520 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in her possession pertaining to her 
claims and provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and to supplement the record after notice 
was given.  The case was also subsequently readjudicated by a 
September 2006 supplemental statement of the case after 
complete notice was provided.  The veteran is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, and attempted to obtain 
available medical evidence.  Also, as noted above, the record 
was also held open for an additional 60 days at the veteran's 
August 2007 Board hearing to specifically to obtain and 
submit evidence of current depression, evidence of a nexus 
between current depression and service and evidence showing 
any worsening of her low back disability.  The veteran was 
also advised at the hearing that if 60 days was not 
sufficient time for her to obtain and submit this evidence, 
she could receive an additional 30 day extension.    
Additionally, the veteran was provided with VA medical 
examinations pertaining to her low back disability.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim for service connection for depression.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the record does not contain competent 
evidence that the veteran currently has depression and does 
not establish that the veteran suffered from depression in 
service.  Consequently, an examination is not necessary.  

VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II. Factual Background

Service medical records do not reveal any diagnosis or 
treatment for depression or other psychiatric condition.  A 
September 1998 OBGYN record did note that the veteran had 
experienced mood changes due to lack of good REM sleep but it 
was also noted that it was doubtful that she was suffering 
from postpartum depression.  

A July 2001 MRI of the lumbar spine produced a diagnostic 
impression of left paracentral disc extrusion L5-S1 and 
degenerative disc changes L4-5 and L5-S1 with annular tear 
L4-5. 

On May 2002 VA medical examination the pertinent diagnosis 
was mild localized degenerative disc space disease L5-S1.  
The veteran complained of pain, weakness, fatigue, lack of 
endurance and stiffness.  She described an intermittent 
radiculopathy recurring in the left hip and left leg.  She 
had a very difficult time lifting anything that weighed more 
than 10 pounds.  She reported constant pain with flare-ups 1 
to 2 times a month, lasting up to 3 weeks.  She had had 
steroid injections 3 to 4 times and was taking Motrin on a 
regular basis.  She had had morphine and demerol in the past 
but could not take these medications at the time of the 
examination as she was breast feeding.  Physical examination 
of the lumbar spine showed evidence of severe painful motion 
and muscle spasm.  The veteran had a very difficult time 
changing positions on the examination table from sitting to 
lying and lying to sitting.  Straight leg testing was 
positive in the left leg with the veteran supine and the leg 
elevated to 40 degrees.  Range of motion testing revealed 80 
degrees flexion, 10 degrees extension, 10 degrees right and 
left lateral flexion and 20 degrees right and left rotation.  
The examiner noted that range of motion was limited by severe 
pain.  The veteran's posture and gait were normal and she had 
no limited function on standing or walking.  The examiner 
found that the effects of the veteran's usual occupation and 
daily activity were moderate because of her back pain with 
radiculopathy.  

An October 2002 note from the veteran's neurosurgeon 
indicated that the fact that she was only experiencing 30 
percent improvement using her back brace was not encouraging.  
The neurosurgeon noted that the brace and surgery did the 
same thing; the brace stabilized the spine from the outside 
and the surgery did it from the inside.  Most people only 
generally got the amount of relief from surgery that they got 
from the brace.  In a subsequent 2003 note from the veteran 
to the neurosurgeon's office she indicated that her physician 
had placed her on Neurontin 3 x per day for pain.  The 
physician had also written a consult for her to go to the 
pain clinic and the veteran was hopeful that she could be 
scheduled soon for an injection.  Her pain had been constant 
for over a month and although the brace helped quite a bit, 
it did not completely take away her pain.  Between her 
medication and the brace she did manage to get out of bed and 
go to work. 

A September 2003 MRI showed broad based disc bulge L4-5, 
level unchanged from previous MRI and broad based disc bulge 
L5-S1 with minimal caudal narrowing of the right neural 
foramen.  

Brook Army Medical Center (BAMC) records from April 2004 to 
June 2005 show continued treatment for low back disability.   
An April 2004 physical therapy evaluation showed diagnoses of 
chronic low back pain and left lower extremity radiculopathy.  
A May 2004 pain clinic record showed diagnostic impressions 
of L5 nerve root impingement and low back pain with left 
lower extremity radiculopathy.  Subsequent October 2004, 
April 2005 and June 2005 pain clinic records showed similar 
findings.  An undated pain medicine memorandum from this time 
frame noted that the veteran had significant low back 
disability including left SI dysfunction, and significant 
radicular symptoms emanating from L4/5 and S1.  Serial MRIS 
had clearly demonstrated disc extrusion and focal disc 
protrusion of L5-S1.  The Pain Management Clinic had provided 
the veteran with several injections into the epidural space 
to attempt to reduce the pain and restore the veteran's 
activities of daily living to normal.  Intermittent success 
was established but it was not unlikely that the veteran 
would have intermittent periods of debilitating pain.  MRI 
also noted distinct arthopathy in the facets of the spine.  
Facet arthropathy was a severely disabling condition when the 
pain flares.  The arthropathy was noted at L4-5 and S1 and 
was not a condition that could heal; it only could be 
managed.  

A May 2004 MRI showed interval worsening of the L4-5 left 
paracentral disc extrusion, which narrowed the left lateral 
recess at L4-5.  The extrusion impinged upon the L5 nerve 
root on the left within the lateral recess.  Disc bulge and 
focal central disc protrusion at L5-S1 were stable in 
appearance with mild central canal narrowing.  There was mild 
caudal neural foraminal narrowing at L4-5 and L5-S1.

A June 2005 MRI showed Grade I retrolisthesis of L5 on S1 
unchanged, mild facet arthropathy and no significant disc 
disease at 3-4; a broad based disc bulge at L4-5 with 
resolution of previous extrusion that combined with facet 
arthropathy caused mild bilateral foraminal narrowing; and a 
slight interval increase in the size of the broad based disc 
bulge at L5-S1 causing mild bilateral neural foraminal 
narrowing.  Bilateral facet arthropathy was also present.

An April 2006 notification from Brook Army Medical Center 
(BAMC) to the RO shows that BAMC was unable to locate any 
records of psychiatric treatment for the veteran.   

On August 23, 2006 VA examination the diagnosis was 
degenerative disc disease of L4-L5, L5-S1 without lower 
extremity radiculopathy.  The examiner noted that the veteran 
received an epidural steroid injection in May 2004 and 
another one in April 2005 in the L4-5 disc space that 
apparently provided little relief.  Based on the record 
review the examiner noted that there were no incapacitating 
episodes for the past 12 months.  

The veteran reported low back pain with radiation from the 
left lumbosacral side to the left leg, sharp in intensity.  
She described tingling sensation in the left foot inside the 
medial arch area and numbness to the left big toe area.  She 
reported constant low back pain, #6, aching in sensation.  On 
the day of examination she reported pain and weakness but 
denied a lack of endurance.  She indicated that sitting or 
standing for long periods increased back stiffness and 
walking caused fatigue.  Although her gait was normal she 
described limited walking ambulation distance of 30 minutes, 
at which time her back increased in pain.  She stated that 
she was currently experiencing flare-ups beginning two weeks 
prior (not under physician guided care), stimulus unknown, 
which affected her torsional range of motion.  She would 
generally avoid carrying items because of her back pain.  She 
stated that the severity of her pain was 8 out of 10 and the 
duration of her flare-ups was usually 3 to 4 weeks in 
duration.  She reported the frequency of this type of flare-
up occurrence on average three times per year in the last two 
years and her strategy for treatment of flare-ups was using 
Neurontin over a two to three week period and then weaning 
off the medication.  She reported decreased sensation during 
intercourse and indicated that a sneeze could cause low back 
pain.  She described her home problems as the inability to 
lift more than 10 pounds and inability to vacuum.  She did 
not participate in sports but would walk three times per 
week, up to two miles, over a 45 to 60 minute period of time 
and did not indicate that this caused problems.  She reported 
that driving to work over a 15 minute period resulted in 
soreness of the lower back.  When at work she described that 
sitting greater than 10 minutes increased low back pain but 
she had been working since 2002 and had not lost any work 
time due to her back.  She indicated that she could not bend 
at the sink) and could not get into the tub secondary to her 
back so she used a shower.  She stated that it was difficult 
to put on underwear and socks when she had her flares.  

Physical examination showed normal gait without ambulatory 
aids or braces.  Prior to requesting the veteran from the 
waiting area for weight analysis, gait was normal, during 
swing phase and stance phase.  In the examination room lumbar 
lordosis was normal and there was no abdominal protuberance, 
scoliosis or asymmetry of the rib cage.  Heel toe walk to 10 
feet was stable and gastroc soleus complex bulk was 
symmetric.  The veteran reported the left lumboscral gluteal 
hip area and the mid L5 area posteriorly as the source of her 
discomfort.  When palpating this area, however, there was no 
spasm, pain, tenderness to palpation or increased muscle 
tension.  Over pressure did not reproduce symptoms and there 
was no abnormality on digital pressure and no skin changes.  
Self-induced active range of motion was 0 to 20 degrees 
flexion with no change in lumbar segments; extension was 0 to 
20 degrees, side bending flexion was 0 to 30 right and 0 to 
20 left and rotation was 0 to 40 degrees right and 0 to 20 
degrees left.  The veteran's voluntary limitations restricted 
any attempt at active range of motion because the veteran 
reported that her back hurt.  When seated her back was at a 
90 degree angle, perpendicular to the chair and she was able 
to carry her heavy bag back and forth with her change of 
clothes.  When observed while placing her objects in the 
chair initially for her weight and then in the examination 
room, she showed no problems with her torsional range of 
motion.  Based on the veteran's voluntary subjective 
limitations the examiner could not offer any aspect of the 
Deluca criteria.  Neurological and vascular examination of 
the lower extremities was essentially normal.  The veteran 
did report numbness of the left dorsum of the foot.  Supine 
straight leg raise was 0 to 75 degrees with low back pain 
only.  The veteran's dorsalis pedis and posterior tibial 
pulses were palpable and symmetric and neurological 
examination showed 5/5 strength in the lower extremities.  
Reflexes were also found to be normal and symmetric, L4-S1.    
The examiner commented that he could not offer any comments 
under the Deluca criteria other than the flare-up subjective 
history regarding the veteran because of the volitional self-
limitations induced by the veteran during the range of 
motion/repeat back examination. 

At her August 2007 Board hearing the veteran testified that 
about two and a half years before she retired from the 
military she was seen by a practitioner who recommended that 
she take an over the counter herbal medication (St. John's 
Wort) for depression.  As she was nursing her child at the 
time, however, she did not start the supplement.  The veteran 
indicated that her depression was not real severe at that 
point but it did continue and she subsequently got pregnant 
again about a year before separation from service.  Then in 
April of 2002 during a visit with her OBGYN she was referred 
to social services.  Her depression continued after she 
retired, which was about 4 months later.  Then about four or 
five months after separation she was seen officially by a 
private psychiatrist and was also later seen by a 
psychotherapist.  In service, her symptoms started out as 
feeling hopeless, being overwhelmed at work and feeling moody 
but they kept getting worse to the point where she started 
having anxiety attacks around four months after separation.  
At that point she couldn't take it any more and she went to 
the private psychiatrist.  The last practitioner she had seen 
for her depression was her primary care physician, Dr. M, at 
Brook Army Medical Center (BAMC), 4 or 5 months prior to the 
hearing.  At that point he refilled her prescription for an 
anti-depressant and after that the anxiety attacks had not 
come back.  She had been going to BAMC since she retired from 
service.  The veteran indicated that she would be getting Dr. 
M, the private psychiatrist and the psychotherapist to 
collaborate on some type of opinion showing that she had 
current depression related to military service and she would 
also submit any actual treatment records from BAMC showing 
treatment for depression.  She also indicated that she would 
be submitting the referral to social services from the OBGYN.  
As mentioned above, the hearing record was held open for 60 
days to allow the veteran to submit this information.  

Regarding the back disability, the veteran reported that she 
could not sleep without some form of pain medication and 
would wake up two to three times per night.  Her pain 
medication was pretty mild because she did have a full time 
job.  When she would have a poor night's sleep it would start 
a whole cycle of pain so if she could not break the cycle she 
would wake up stiff and usually irritable.  It would then 
take a long time, 45 minutes to an hour, before she felt 
flexible enough to be able to even get dressed.  She could 
not sit or stand for extended periods of time and could not 
exercise.  It was also very painful to have sexual 
intercourse.  She could not lift more than a couple of pounds 
and could not bend over when brushing her teeth.  The veteran 
indicated that she was getting current treatment for her back 
at the spine hospital in San Antonio by a Dr. S.  The 
treatment she was receiving consisted of epidural steroid 
injections, facet injections, which included pain relief, 
pain killers and anti-inflammatories.  She further indicated 
that during the 60 days the record was being held open she 
would be submitting copies of the actual records of Dr. S's 
treatment of her and an opinion from Dr. S regarding whether 
her back disability had increased in service.  

III.  Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient  to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings  or a diagnosis including the word ``Chronic.''  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

IV.  Analysis

Depression

The evidence of record does not establish that the veteran 
currently has depression or other current psychiatric 
disability.  Although the veteran indicated at her Board 
hearing that she would be submitting evidence of current 
treatment for depression along with a nexus opinion relating 
such depression to service (and the record was held open for 
60 days to allow for such submission), no such evidence was 
received.  Also, although the veteran is competent to report 
symptoms she may have experienced, she is not competent to 
render a psychiatric diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992): ("Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required").  

In the absence of proof of current disability, there can be 
no valid claim of service connection (Brammer v. Derwinski, 3 
Vet. App. 223 (1992) and analysis of this claim need not 
proceed any further.  The Board also notes, however, that the 
evidence of record does not establish that depression became 
manifest in service or that it is related to service.  
Although the veteran has indicated that depression did begin 
in service, the service medical records are negative for any 
diagnosis of depression.  A September 1998 OBGYN record did 
note that the veteran had experienced mood changes due to 
lack of good REM sleep but it was also noted that it was 
doubtful that she was suffering from postpartum depression.  
Also, even if she was suffering from postpartum depression, 
this would not in itself be indicative of manifestation of a 
chronic psychiatric disability.  Thus, as the subsequent 
service medical records do not show subsequent depressive 
symptoms there is insufficient evidence to establish 
manifestation of chronic psychiatric disability.  Further, 
although the veteran is competent to testify regarding 
symptoms she experienced in service, in the absence of any 
actual documentation of treatment or evaluation of depression 
in service, the weight of the evidence is against a finding 
that a chronic depressive disability became manifest in 
service.  In this regard the Board notes that the veteran 
indicated at her Board hearing that she would be submitting a 
referral from her OBGYN to Social Services that was written 
during service and apparently related to her experiencing 
symptoms of depression during service.  To date, however, no 
such document has been associated with the claims folder.  

Further, there is no competent evidence of record showing a 
nexus between any depression in service and any current 
depressive disability.  Once again, the veteran indicated at 
her Board hearing that she would be submitting such evidence 
from current and prior treating physicians and a treating 
therapist (and the record was held open for 60 days for this 
purpose) but to date no such evidence has been received.  
Additionally, although the veteran clearly alleges that she 
has current depression related to service, as a layperson, 
her allegations are not competent evidence of a medical 
nexus.  Espiritu 2 Vet. App. 492, 494 (1992).

In summary, as none of the elements of service connection for 
depression have been established, the preponderance of the 
evidence is against this claim and it must be denied.  

Low Back Disability

The veteran's service connected low back disability 
encompasses lumbosacral strain and degenerative disc disease 
(and may be rated as either).  The Board notes that the 
rating criteria for disabilities of the spine were changed 
effective September 23, 2002 and September 26, 2003.  38 
C.F.R. § 4.71a.  When the regulations concerning entitlement 
to a higher rating are changed during the course of an 
appeal, the veteran is entitled to resolution of his or her 
claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The old criteria may be applied 
for the full period of the appeal.  Id.  The new rating 
criteria, however, may only be applied to the period of time 
after their effective date.  Id.  Given that the veteran has 
already been assigned a 20 percent rating, the focus is on 
applicable criteria that would allow for a rating in excess 
of 20 percent during any applicable time frame within the 
appeal period. 

Criteria in effect prior to September 23, 2002

The current 20 percent rating for the veteran's low back 
disability is assigned under Code 5292 for limitation of 
motion of the lumbar spine.   Under Code 5292 a 20 percent 
rating was available for moderate limitation of lumbar motion 
and a 40 percent rating was warranted for severe limitation 
of lumbar motion.  

Alternative criteria are provided by Codes 5293 and Code 
5295.  Code 5293 provided a 20 percent rating for moderate 
disc disease with recurring attacks; a 40 percent rating for 
severe disc disease, with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  Under Code 5295 a 20 percent 
rating was warranted with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral in 
standing position and a 40 percent rating was warranted for 
severe manifestations, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.   

Prior to August 23, 2006 the evidence of record does not 
support assignment of a rating in excess of 20 percent for 
the veteran's lumbar spine condition under Code 5292 as 
overall limitation of lumbar motion was no more than 
moderate.  As mentioned above, on May 2002 VA medical 
examination range of motion testing revealed 80 degrees 
flexion, 10 degrees extension, 10 degrees right and left 
lateral flexion and 20 degrees right and left rotation.  [A 
Note to the General Rating Formula for Diseases and Injuries 
of the Spine currently provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees.]  38 C.F.R. § 4.71a.  Thus, even 
though extension and lateral flexion were found to be 
significantly limited, flexion was almost completely normal 
and rotation was 2/3 of normal.  Consequently, the Board 
finds that the overall limitation of motion was no more than 
moderate.  As there are no other range of motion findings of 
record prior to August 23, 2006, a rating in excess of 20 
percent (i.e. 40 percent) under Code 5292 is not warranted.
  
Prior to August 23, 2006, there is also no objective evidence 
of severe disc disease, with recurring attacks and 
intermittent relief to warrant a rating in excess of 20 
percent (i.e. 40 percent) under Code 5293.  Notably, the May 
2002 VA examiner found that the effects of the veteran's 
degenerative disc disease on her usual occupation and daily 
activity to be moderate.  As there are no other findings 
during this time frame indicative of more severe disc 
disease, there is no basis for finding that a rating in 
excess of 20 percent for moderate disc disease was warranted 
prior to August 23, 2006 

In addition, prior to August 23, 2006, there is no evidence 
lumbosacral strain with severe manifestations so as to 
warrant a rating in excess of 20 percent (i.e. 40 percent) 
under Code 5295.  In particular the May 2002 VA examination 
did not show listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign or marked limitation of forward 
bending in a standing position.  See 38 C.F.R. § 4.71a, Code 
5295.  Also, although the examination did show loss of 
lateral motion and MRI results have appeared to show at least 
some narrowing or irregularity of the joint space, these 
manifestations have not been accompanied by abnormal mobility 
on forced motion.  Id.  Consequently, given that the May 2002 
VA examination did not show manifestations necessary to 
support a higher (40 percent rating) and there is no other 
evidence of record showing such manifestations, a rating in 
excess of 20 percent prior to August 23, 2006 is not 
warranted under Code 5295.   

The Board has also considered whether an increased rating 
might be warranted under any of the other diagnostic codes 
for rating disability of the lumbar spine in effect prior to 
September 23, 2002.  However, those codes do not apply, as 
they require ankylosis (Codes 5286, 5289) or vertebral 
fracture (Code 5285) and neither ankylosis nor vertebral 
fracture has been shown at any time during the appeal period.  

On August 23, 2006 examination, the veteran's forward flexion 
was found to be only 20 degrees.  The examiner did indicate 
that this movement was "self induced" and that the veteran 
appeared to have no problems with her "torsional" range of 
motion when placing her objects in her chair prior to being 
weighed.  Given that the examiner did not make an actual 
finding other than the 20 percent flexion finding, however, 
and giving the veteran the benefit of the doubt, especially 
in conjunction with her credible hearing testimony, the Board 
finds it necessary to use this finding to (along with the 
examiner's other range of motion findings) when considering 
whether the veteran meets the criteria for severe limitation 
of motion under Code 5292 from August 23, 2006.  
Consequently, as the veteran's flexion of 20 degrees is less 
that 1/4 of normal, the Board finds that it does qualify as 
severe limitation of motion and that a 40 percent rating is 
warranted under Code 5292.  In making this finding the Board 
has included consideration of functional loss.  See 38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In the 
instant case it appears that the veteran does have functional 
loss due to pain, which has restricted her lumbar spine 
flexion to such a severe degree (i.e. 20 degrees).  As 40 
percent is the highest rating available under Code 5292, 
there is no basis for a rating in excess of 40 percent under 
this Code.

Given that a 40 percent rating is warranted under Code 5292, 
a remaining question is whether a rating in excess of 40 
percent is warranted from August 23, 2006 under any other 
applicable Codes in effect prior to September 23, 2002.  
Under Code 5295, the highest available rating is also 40 
percent.  Considering Code 5293, pronounced disc disease was 
not shown as findings compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc were not shown.  Notably, 
the August 23, 2006 examiner specifically found that the 
veteran's disc disease did not include any lower extremity 
radiculopathy.  Also, as mentioned above Codes 5285, 5286 and 
5289 do not apply as neither ankylosis nor vertebral fracture 
has been shown at any time during the appeal period. 

Criteria in effect from September 23, 2002

Since a 40 percent rating is warranted under Code 5292 from 
August 23, 2006, the Board's remaining analysis is limited to 
determining whether the additional applicable rating codes 
warrant a rating in excess of 20 percent for lumbar spine 
disability prior to August 23, 2006 and whether they warrant 
a rating in excess of 40 percent for lumbar spine disability 
from August 23, 2006.  Code 5293 for rating intervertebral 
disc syndrome was revised effective September 23, 2002 to 
provide that intervertebral disc syndrome should be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Incapacitating episodes of disc disease (as defined) are 
neither shown nor alleged, as there is no evidence or 
allegation of record that the veteran's back disability 
required bedrest prescribed by a physician, a rating in 
excess of 40 percent on such basis is not warranted 
throughout the entire appeal period.   Regarding separate 
ratings for orthopedic and neurological impairment, both the 
May 2002 VA examination and the BAMC pain clinic evaluations 
specifically found that the veteran had a left lower 
extremity radiculopathy.  The pain medicine memorandum also 
specifically related the veteran's symptoms to disc extrusion 
at L5-S1.  Given the consistency of this finding along with a 
documented objective basis for it, the Board finds it 
appropriate to award a separate rating based on impairment of 
the sciatic nerve under 38 C.F.R. § 4.124a, Code 8520.  Under 
Code 8520, Under Code 8520, a 20 percent rating is warranted 
for moderate incomplete paralysis of the sciatic nerve, 40 
percent for moderately severe incomplete paralysis, 60 
percent for severe incomplete paralysis with marked muscle 
atrophy, and 80 percent or complete paralysis.  (The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than complete paralysis whether 
due to varied level of the nerve lesion or to partial 
regeneration.) When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. (See the Note following 38 C.F.R. § 4.124a, Code 8412 
setting out this definition and explaining that it applies to 
all peripheral nerve injuries).  

In the instant case, the Board finds that the impairment is 
wholly sensory, as the veteran has not been found to have any 
problems with motor functioning associated with neurological 
impairment.  Further, as the veteran's functional limitations 
have predominantly been associated with her back and not her 
radiculopathy, the Board finds that her sciatic impairment is 
best described as mild.  Accordingly, a separate 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve under Code 8520 effective from September 23, 
2002.  (The Board notes that the August 2006 VA examiner did 
not find radiculopathy but as this is a minority opinion, the 
weight of the evidence is in the veteran's favor and service 
connection for the condition is warranted).  Regarding 
orthopedic manifestations, the veteran could not achieve any 
additional increase for time frame before or after August 23, 
2002 under the revised Code 5293 as the criteria for rating 
orthopedic manifestations of lumbar spine disability did not 
change effective September 23, 2002 and as explained above a 
rating in excess of 20 percent under these criteria prior to 
August 23, 2006 and a rating in excess of 40 percent under 
these criteria from August 23, 2006 is not warranted.   

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
disc disease is rated either under the General Rating Formula 
for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a, 
Code 5243) or under the criteria for rating disc disease on 
the basis of incapacitating episodes (also Code 5243), 
whichever results in the higher rating.  (Under the General 
Rating formula a separate rating is also available for 
neurological manifestations but as explained above, such 
separate manifestations - other than those provided for above 
-  have not been objectively shown at any time during the 
rating period).  Under the General Rating Formula, a 40 
percent rating is warranted where there is limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).  

Given that prior to August 23, 2006 neither flexion of 30 
degrees or less nor ankylosis was shown, a rating in excess 
of 20 percent is not warranted for this time frame under the 
General Rating Criteria.  Also, as ankylosis has not been 
shown, a rating in excess of 40 percent is not warranted 
under the General Rating Formula from August 23, 2006 
(notably a 40 percent rating is warranted for flexion to 30 
degrees or less so from September 26, 2003, the 40 percent 
rating may be assigned under Code 5243).   Additionally, 
given that incapacitating episodes have not been shown at any 
time during the appeal period a rating based on such episodes 
is not warranted.  Also, there is no basis under these new 
criteria for any increase in the veteran's 10 percent rating 
under Code 8520 for impairment of the sciatic nerve as this 
Code did not change after September 23, 2002, the effective 
date for service connection.     

Additional factors that could provide a basis for an increase 
have also been considered.  However, throughout the appeal 
period it is not shown that the veteran has any functional 
loss beyond his current levels of compensation.  See 
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 
(1995).  Prior to August 23, 2006, a generally moderate 
limitation of functioning was shown reflective of a 20 
percent rating with the May 2002 VA examiner - even with 
consideration of pain - specifically finding that the effects 
on the veteran's usual occupation and daily activity were 
moderate.  From August 23, 2006, the Board has specifically 
found that a finding of severe limitation was warranted only 
after considering the veteran's sworn oral testimony along 
with the dramatically reduced forward flexion shown on that 
examination.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5292 for limitation of motion.  
Diagnostic Codes 5294-5295 under the old criteria as well as 
Code 5243 currently specifically consider limitation of 
motion to include forward bending, loss of lateral motion.  
Additionally, Diagnostic Code 5293 for disc disease, which 
does not expressly refer to limitation of motion, has been 
held to involve limitation of range of motion.  VAOPGCPREC 
36-97 (December 12, 1997).  Since a separate rating must be 
based upon additional disability, to assign a separate rating 
for the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (2007); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").  Therefore, 
separate rating on this basis is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
lumbar spine disability.  38 C.F.R.  § 3.321.  Notably, the 
evidence of record shows that the veteran continues to work - 
with no time lost -  and does not show any hospitalizations.  
Consequently, referral for extraschedular consideration is 
not suggested by the record.
  
In cases, as here, where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  For the 
reasons discussed above, the Board has assigned different 
percentages at different time periods that reflect that 
staged rating per Fenderson.  In summary, prior to August 23, 
2006 the evidence does not establish that a rating in excess 
of 20 percent is warranted for lumbar spine disability under 
any applicable criteria.  From August 23, 2006 the evidence 
of record does establish a 40 percent (but no higher) rating 
under Code 5292 (or alternatively under Code 5243 from 
September 26, 2003) for severe limitation of flexion.   
Finally, from September 23, 2002, a separate 10 percent 
disability evaluation for left lower extremity radiculopathy 
from impairment of the sciatic nerve is justified.  


ORDER

Entitlement to service connection for depression is denied.

Prior to August 23, 2006 a rating in excess of 20 percent for 
low back disability is denied.

From August 23, 2006, a 40 percent (but no higher) rating for 
low back disability is granted subject to the regulations 
governing the payment of monetary awards.

A separate 10 percent disability evaluation for left lower 
extremity radiculopathy from impairment of the sciatic nerve 
is granted effective September 23, 2002, subject to the 
regulations governing the payment of monetary awards.
  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


